Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 17, 2018

                                     No. 04-18-00456-CR

                                    Henry T. GARLAND,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001CR7086
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
       Henry T. Garland filed a notice of appeal from the trial court’s May 4, 2018 order
denying Garland’s request for appointment of counsel pursuant to Chapter 64 of the Texas Code
of Criminal Procedure. The clerk’s record has been filed.

        The trial court’s decision to deny a request for appointed counsel to assist in filing a
motion for DNA testing under Chapter 64 is not an appealable order. See Whitfield v. State, 430
S.W.3d 405, 408 n. 11 (Tex. Crim. App. 2014); Ex parte Gutierrez, 337 S.W.3d 883, 889 (Tex.
Crim. App. 2011). We therefore order appellant to show cause by August 1, 2018 why this
appeal should not be dismissed for lack of jurisdiction.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court